internal_revenue_service index no number release date department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-120259-98 date date re parent sub date date dear we respond to your letter dated date requesting supplemental rulings regarding the effect of a change_of facts in a transaction on which we issued a private_letter_ruling dated date plr-248798-96 prior letter_ruling in the prior letter_ruling we held that the distributions by sub of all of its assets to parent and the assumption of sub’s liabilities by parent qualify as a complete_liquidation of sub pursuant to sec_332 of the internal_revenue_code we also held that sub’s retention of its charter state insurance licenses and sufficient assets to meet the state law minimum capital and surplus requirements the retained assets will not preclude the liquidation from qualifying under sec_332 the rulings in the prior letter plr-120259-98 ruling were conditioned on the dissolution of sub or the sale of sub stock within_12_months from date the date of the final liquidating_distribution subsequent to receiving the prior letter_ruling sub distributed all of its assets to parent other than the retained assets and had all of its liabilities assumed by parent in two distributions which occurred on date and date parent has substantiated that it has used reasonable efforts to sell the sub stock but has not been able to do so the taxpayer has made these additional representations in connection with this supplemental ruling_request a b as soon as possible but in any event within no more than months from the date of the final liquidating_distribution on date sub will be dissolved under state law or sold to an unrelated purchaser for each of the taxable years of and parent will file a waiver of the statute_of_limitations pursuant to sec_1_332-4 of the income_tax regulations and post bond if required by the district_director pursuant to sec_1_332-4 of the regulations additionally for each of said tax years sub will file a waiver substantially_similar to that required for parent by sec_1_332-4 and will post bond if required by the district_director the waiver shall extend the period of assessment of such taxes for the last taxable_year in which the transfer of the property of sub to parent may be completed in accordance with sec_332 and this supplemental ruling letter based solely on the facts submitted and the representations made we hold that provided parent sells the stock of sub within months from the final liquidating_distribution on date the prior ruling letter will remain in full force and effect if the stock of sub cannot be sold within this time period then sub will be dissolved no further extensions of time will be granted no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any condition existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of this request for rulings verification of the factual information representations and other data may be required as part of the audit process plr-120259-98 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated pursuant to the power_of_attorney on file in this office we will send a copy of this letter to your authorized representative sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
